Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Lester Roudabush, Jr., seeks to appeal the district court’s November 16, 2015 order dismissing a portion of the claims raised in his civil action pursuant to 28 U.S.C. § 1915A(b)(l) (2012) and dismissing without prejudice his claims concerning law library access and medical treatment for high blood pressure, May 13, 2016 order denying his motion for summary judgment as premature, and November 29, 2016 order granting summary judgment to Appellees Lawhorne and Mi-lano. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47, 69 act. 1221, 93 L.Ed. 1528 (1949).
“An order dismissing a complaint without prejudice is not an appealable final order under § 1291 if the plaintiff could save his action by merely amending his complaint,” Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623 (4th Cir. 2015) (internal quotation marks omitted). Where the district court dismisses an action for failure to plead sufficient facts in the complaint, we lack appellate jurisdiction because the plaintiff could amend the complaint to cure the pleading deficiency. Id. at 623-25.
The orders Roudabush seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal and remand the case to the district court with instructions to allow Roudabush leave to amend his claims concerning'law library access and medical treatment for high blood pressure. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED AND REMANDED WITH INSTRUCTIONS